Case: 12-51115      Document: 00512548271         Page: 1    Date Filed: 02/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT



                                      No. 12-51115
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 28, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee,
v.

SONIA C. TALLEDOS-MUJICA,

                                                 Defendant-Appellant.



                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-1242-1



Before DAVIS, GARZA and DENNIS, Circuit Judges.
PER CURIAM: *
       Defendant Sonia C. Talledos-Mujica (“Talledos-Mujica”) appeals from
the district court’s denial of her motion to withdraw her guilty plea.              Following
that denial, the district court entered a final judgment of conviction and
sentenced her to three years of probation.          For the reasons stated in United
States v. Urias-Marrufo, — F.3d — (5th Cir. 2014), also decided today, we
vacate and remand.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-51115      Document: 00512548271    Page: 2   Date Filed: 02/28/2014



                                  No. 12-51115

                                        I.
        Talledos-Mujica is a permanent resident of the United States, not a
citizen.   On May 4, 2012, while trying to enter the United States from Mexico
at a Port of Entry in El Paso, Texas, she was arrested and charged with
illegally transporting a minor, a national of Mexico.       She was appointed
counsel on May 8, 2012.     On May 23, 2012, she was indicted, and on July 27,
2012, she entered a guilty plea before the magistrate judge pursuant to a plea
agreement, acknowledging potential immigration consequences.
        Following the entry of her guilty plea but prior to sentencing, Talledos-
Mujica retained new counsel, then filed a motion to withdraw her guilty plea.
She asserted by affidavit that her former appointed attorney had never told
her that she would definitely be deported as a consequence of pleading guilty
and indeed had not told her of any immigration consequences of the plea.     She
also claimed that if she had known of the certain consequences, she would not
have pled guilty.
        Thus, Talledos-Mujica clearly presented a claim under Padilla, argued
that her guilty plea was not knowing and voluntary, and alleged facts that, if
true, could support relief. Nevertheless, the district court analyzed her claims
only under the “close assistance of counsel” factor from the non-exclusive
considerations set out in United States v. Carr, 740 F.2d 339 (5th Cir. 1984),
and refused to address the Padilla claim outside of a collateral proceeding or
make findings of fact on that claim.   Thus, the district court denied her motion
to withdraw under Carr and sentenced her to three years of probation. She
now appeals the district court’s denial of her motion to withdraw her guilty
plea.



                                        2
        Case: 12-51115   Document: 00512548271    Page: 3   Date Filed: 02/28/2014



                                   No. 12-51115

                                        II.
         For the reasons stated in United States v. Urias-Marrufo, — F.3d — (5th
Cir. 2014), also decided today, we conclude that the district court erred in
holding that it could not address Talledos-Mujica’s Padilla claim directly, only
in a collateral proceeding.   Talledos-Mujica presented both her Padilla claim
and facts which, if true, could support relief.   Thus, we vacate and remand for
the district court to address her Padilla claim, including making findings of
fact.     As in Urias-Marrufo, the district court has discretion to hold an
additional evidentiary hearing but is not required to do so. We remand only
for the district court to consider additional evidence if needed and, for the first
time, address Talledos-Mujica’s squarely presented Padilla claim.
                                        III.
         Accordingly, we vacate and remand for further proceedings consistent
with this opinion.




                                         3
    Case: 12-51115   Document: 00512548271    Page: 4   Date Filed: 02/28/2014



                               No. 12-51115

      EMILIO M. GARZA, Circuit Judge, specially concurs for the reasons
stated in his special concurrence in United States v. Urias-Marrufo, — F.3d —
(5th Cir. 2014).




                                     4